        Case 1:18-cv-01862-RDM Document 25-1 Filed 07/31/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


CITIZENS UNITED,                   )
                                   )
               Plaintiff,          )
                                   )
          v.                       )                      Civil No. 18-1862-RDM
                                   )
UNITED STATES DEPARTMENT OF STATE, )
                                   )
               Defendant.          )


                   PLAINTIFF’S STATEMENT OF GENUINE ISSUES

       Pursuant to Local Civil Rule 7(h), Plaintiff Citizens United hereby submits this

Statement of Genuine Issues in response to Defendant’s Statement of Material Facts as to

Which There Is No Genuine Issue (ECF No. 24-2). The numbered paragraphs below

correspond to the numbered paragraphs in the State Department’s Statement.

       1.     Not disputed.

       2.     Not disputed.

       3.     Not disputed.

       4.     Disputed as to whether the redactions are properly classified, exempt, and

              lawfully withheld.

       A.     Withholding of Information about the Engagement of an Intelligence Source

       5.     Disputed as to whether the redactions are properly classified, exempt, and

              lawfully withheld.
Case 1:18-cv-01862-RDM Document 25-1 Filed 07/31/20 Page 2 of 4




                                       2

6.    Disputed as to whether the information is non-public. See DOJ OIG Report,

      “Review of Four FISA Applications and Other Aspects of the FBI’s Crossfire

      Hurricane Investigation” (Dec. 2019) at 86-90.

7.    Not disputed that it was classified; disputed as to whether it is properly

      classified, exempt, and lawfully withheld.

8.    Not disputed as to characterization of E.O. 13526; disputed as to whether it is

      properly classified.

9.    Disputed. See DOJ OIG Report at 86-90.

10.   Disputed. See id.

11.   Disputed.

12.   Disputed that document was properly classified.

13.   Disputed as to whether Steele’s engagement related to a properly predicated

      ongoing national security investigation.

14.   Disputed.

15.   Disputed.

16.   Disputed.

B.    Withholding of Information about the Engagement of an Intelligence Source

17.   Disputed that document is exempt and lawfully withheld.

18.   Not disputed.

19.   Disputed that document is exempt and lawfully withheld.

20.   Disputed.

21.   Disputed.
Case 1:18-cv-01862-RDM Document 25-1 Filed 07/31/20 Page 3 of 4




                                     3

C.    Withholding of Information about the Issuance or Refusal of a Visa

22.   Not disputed.

D.    Segregability of Document 7

23.   Not disputed.

24.   Not disputed.

25.   Not disputed.

26.   Not disputed.

27.   Not disputed.

28.   Disputed. See 2d Morgan Decl. ¶¶ 3-4, 6.

29.   Disputed. See 2d Morgan Decl. ¶ 5.

30.   Disputed. See 2d Morgan Decl. ¶ 5.

31.   Disputed. See 2d Morgan Decl. ¶ 5.

32.   Disputed. See 2d Morgan Decl. ¶ 5.

33.   Disputed. See 2d Morgan Decl. ¶ 5.

                                          Respectfully submitted,

                                            /s/
                                          Jeremiah L. Morgan
                                          (D.C. Bar No. 1012943)
                                          William J. Olson
                                          (D.C. Bar No. 233833)
                                          Robert J. Olson
                                          (D.C. Bar No. 1029318)
                                          William J. Olson, P.C.
                                          370 Maple Avenue West, Suite 4
                                          Vienna, VA 22180-5615
                                          703-356-5070 (telephone)
                                          703-356-5085 (fax)
                                          wjo@mindspring.com (e-mail)
       Case 1:18-cv-01862-RDM Document 25-1 Filed 07/31/20 Page 4 of 4




                                      4

                                          Counsel for Plaintiff
Dated: July 31, 2020                      CITIZENS UNITED
